Citation Nr: 0117789	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Edward Walls, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  That RO denied the claim for service 
connection.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  There are no current residuals of frozen feet.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by active military duty.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.309 (2000); the Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also provides that 
the VA must inform the claimant of the evidence required to 
substantiate the claim.

In connection with the veteran's claim presently before the 
Board, he was afforded a VA examination in April 2000.  
Further, he was informed of the evidence needed to 
substantiate the claim (a current diagnosis of residuals of 
frozen feet) in a statement of the case issued in May 2000.  
In light of these factors, the Board concludes that the 
notice and assist provisions of the Act have been met.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has indicated that he served on the front lines 
for six months in Korea during his active military duty, and 
that his feet became frozen while on a transport car.  He 
said that his feet were so tender that he could not walk on 
them barefoot, and that he could not seek proper medical 
attention because of the combat conditions.  The Board 
accepts all of these statements as true and correct under the 
provisions of 38 U.S.C.A. § 1154(b), as the evidence shows 
that the veteran was awarded the Combat Infantryman's Badge 
for his Korean service.

A VA examination report from April 2000, however, does not 
reflect that the veteran currently has residuals of frozen 
feet.  The findings on the April 2000 examination report 
weigh against a grant of the claim of entitlement to service 
connection for residuals of frozen feet.  According to the 
examiner, "[c]urrently, no definite residuals were 
identified on today's examination."  In other words, 
although the veteran's feet were specifically examined for 
any residuals of cold exposure, no such residuals were 
discovered by the examiner.  Likewise, the entire medical 
record from the 1940s to the present is silent regarding 
clinical findings or diagnoses of frozen feet.  

The Board recognizes that the veteran has indicated that he 
has daily pain in both ankles.  Nevertheless, there is no 
evidence that the veteran has the requisite training, 
education, or expertise to qualify him to render a 
professional medical diagnosis etiologically linking pain in 
his ankles to residuals of cold exposure during the Korean 
War.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his assertions are insufficient to satisfy 
either the nexus requirement or current diagnosis 
requirement, and no other evidence of record links ankle pain 
or any other residual of frozen feet to his period of active 
service.  The Board is cognizant that Korean War veterans 
underwent strenuous conditions to include exposure to extreme 
cold in defense of their country, but the claims file simply 
does not contain a current diagnosis of residuals of frozen 
feet on which a grant of service connection could be based.  
In this regard, the veteran offered rather expansive medical 
histories during post service examinations prior to the 
instant claim.  He also filed prior claims of service 
connection for other disabilities.  During all such 
instances, the records is conspicuously silent as to frozen 
feet or the residuals thereof.  As such, the claim must be 
denied.

As a final matter, the Board notes that the examiner in April 
2000 indicated that the veteran had the onset of adult 
diabetes mellitus, non-insulin dependent, with secondary mild 
diabetic peripheral neuropathy affecting both lower 
extremities and feet with absent vibratory sensation and mild 
diminished touch sensation on the toes only.  The examiner 
did not indicate that the mild diabetic peripheral neuropathy 
affecting both lower extremities and feet was in any way 
related to cold exposure; rather, the examiner specifically 
said that the condition was secondary to the adult diabetes 
mellitus.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

The claim of entitlement to service connection for residuals 
of frozen feet is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

